Tke motion for a rekearing was denied May 21, 1907, but • tke mandate of tkis court was amended, tke following opinion being filed:
Siebeckeb, J.
We are persuaded tkat tke decision affirming tke judgment of tke circuit court as to costs against appellant is correct. But tke appeal to tkis court was unquestionably taken in good faitk and tke questions presented were worthy of consideration by tkis court, and therefore respondents’ costs should be directed to be paid out of tke estate, Jones v. Roberts, 96 Wis. 427, 70 N. W. 685, 71 N. W. 883. It is therefore
By the Court-. — Ordered tkat tke judgment and mandate of tkis court be amended so as to direct tkat tke judgment is affirmed, with costs to be taxed and paid out of tke estate.
Cassoday, O. J., took no part.